Citation Nr: 0610627	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for duodenal ulcer disease 
with gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision rendered by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board denied the veteran's 
claim for a rating in excess of 10 percent for service-
connected duodenal ulcer with gastritis in March 2003.

The veteran appealed the Board's March 2003 decision.  By 
means of an October 2005 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case to the Board for further 
consideration.


FINDINGS OF FACT

Duodenal ulcer disease with gastritis is manifested primarily 
by reported symptoms reflecting continuous moderate 
manifestations, but is not shown to be manifested by either 
weight loss or anemia resulting in impaired health, or by 
recurrent incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
greater than 20 percent, for duodenal ulcer disease with 
gastritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a February 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  While this letter 
was issued subsequent to the initial adjudication of this 
claim in December 1999, the case was readjudicated by the RO 
in July 2003.  Further, there is no indication that there was 
any prejudicial timing defect under Pelegrini, in view of the 
fact that the veteran, following return of this case by the 
Court in October 2005, thereafter advised the Board that he 
had no additional evidence to submit.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Although the February 2003 VCAA letter from the RO to the 
veteran did not include specifics as to the criteria for 
increased compensation in the veteran's case, such omission 
at that time was harmless error.  The statement of the case 
issued in September 2000 included the relevant laws and 
regulations regarding increased compensation for the 
veteran's disability, thereby providing the appellant with 
notice of the type of evidence necessary to establish an 
increased rating.  

The veteran was not provided with notice as to the means by 
which an effective date for any increased rating awarded is 
determined.  Despite the inadequate notice provided to him, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra.  The Board's decision herein awards an 
increased (20 percent) rating.  Notice as to how effective 
dates are awarded can be timely provided if the veteran 
expresses disagreement with the effective date assigned by 
the rating decision effectuating this Board decision.

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations.  
The appellant has been afforded, and has declined, the 
opportunity for a personal hearing at the RO and/or before a 
member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained; as has 
been noted above, he has recently advised VA that he had no 
additional evidence to submit.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Board recognizes that the decision herein has been 
rendered pursuant to the Court's October 2005 Order, wherein 
in essence the Court required an adequate discussion by the 
Board of the reasons and bases for its decision.  At the 
outset of its analysis, the Board notes that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  

The severity of the veteran's service-connected disability, 
characterized for rating purposes as duodenal ulcer disease 
with gastritis, is ascertained, for VA rating purposes, by 
application of criteria set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7305 [ulcer, duodenal].  Under these 
criteria, the 10 percent rating currently in effect 
contemplates mild impairment, as would be exemplified by 
recurring symptoms once or twice yearly.  An increased 
rating, to 20 percent, would be appropriate for moderate 
impairment, as would be exemplified by recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or by continuous moderate manifestations.  

The Board notes that the diagnostic criteria also provide for 
disability ratings for gastritis, at 38 C.F.R. § 4.114, 
Diagnostic Code 7307 [gastritis, hypertrophic (identified by 
gastroscope)].  The provisions of 38 C.F.R. § 4.114 
stipulate, however, that ratings awarded thereunder are not 
to be combined with one another, but rather that a single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture.  Medical records 
indicate diagnoses of a duodenal disease; the Board therefore 
finds that application of Diagnostic Code 7305 is 
appropriate.

The veteran's claim for increased compensation was received 
by VA in September 1999.  As such, the rating period on 
appeal is from September 1998, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2005).  

During the rating period on appeal, the veteran was accorded 
VA examinations on two occasions.  The first such 
examination, conducted in October 1999, shows that the 
veteran was on various medications, but also notes that he 
had been diagnosed with other disabilities, to include 
alcoholism and depression, in addition to a duodenal ulcer.  
The report shows that the veteran at that time complained of 
increased abdominal pain, loss of appetite, and belching.  He 
denied rectal bleeding and indicated that he had fairly 
regular bowel movements.  His abdomen was soft with slight 
diffuse tenderness, no palpable masses, and normoactive bowel 
sounds.  A series of upper gastrointestinal X-rays revealed 
extensive scarring of the duodenal bulb with clover leaf 
appearance, and mucosal edema and thickening, with no 
definite ulceration.  A small duodenal diverticulum was 
observed within the duodenal C loop.

While this report identifies certain complaints made by the 
veteran, such as abdominal pain and loss of appetite, and 
certain symptoms shown on examination, it does not reflect 
that he was experiencing recurring episodes of severe 
symptoms, with such episodes averaging 10 days in length.  
Moreover, in identifying the veteran's clinical symptoms as 
consisting primarily of slight diffuse abdominal tenderness, 
it indicates that there were not, at that time, continuous 
moderate manifestations; it follows that abdominal tenderness 
classified on examination as "slight" does not constitute a 
"moderate" manifestation.

Extensive medical records, to include many dated prior to 
September 1998, and accordingly are of probative value as 
medical history only, have been associated with the veteran's 
claims file.  There is no indication in these records, 
however, that the veteran either sought treatment for gastric 
problems, or cited such problems in the course of seeking 
medical treatment for other problems.  A May 2001 medical 
history, taken pursuant to complaints of left axillary 
swelling, shows that at that time the veteran reported good 
appetite, no anorexia, no abdominal pain, no melena, no food 
intolerance, no dysphagia, no hematemesis, no heartburn, 
regular bowel habits, no diarrhea, no constipation, and no 
rectal urgency.  

Similarly, the report of a VA examination conducted in July 
2001 shows that there was no conjunct pallor that would 
indicate anemia, and that the veteran's abdomen was soft and 
not distended, but that there was also tenderness of the 
right upper quadrant and right paraumbilical region.  The 
report of an endoscopy conducted in August 2001, pursuant to 
the VA examination, indicates impressions to include mild 
erythema of the gastroesophageal junction, non-erosive 
gastritis probably bile induced, patulous pylorus with an 
inability to contract and allowing large amounts of bile to 
freely reflux, and a friable deformity in the duodenum.  
Significantly, however, the veteran on examination cited much 
more severe symptoms than he had indicated previously, to 
include regular vomiting "after or before a meal"; chronic 
intermittent diarrhea and constipation; and chronic 
intermittent abdominal pain, described as sharp, localized to 
the right upper quadrant and right paraumbilical area, 9 out 
of 10 in severity, lasting 30 minutes to 6 hours, associated 
with vomiting and occurring twice daily two or three times 
per week.  

While it can be questioned whether the symptoms exhibited by 
the veteran on examination in July 2001 were productive of 
moderate impairment, in view of the absence of any such 
finding by the examiner, it is clear that the history of 
recurring episodes detailed by the veteran at that time 
describe what could be characterized as continuous moderate 
manifestations.  Accordingly, a 20 percent rating for 
duodenal ulcer disease with gastritis is appropriate.

Having determined that a 20 percent rating is warranted, the 
Board must now ascertain whether a rating greater than that 
is also possible.  Under Diagnostic Code 7305, a rating in 
excess of 20 percent (in this instance, a 40 percent rating) 
is assigned for moderately severe disability, as would be 
exemplified by less than severe disability but with 
impairment of health manifested by anemia and weight loss, or 
by recurrent incapacitating episodes averaging 10 days or 
more in duration at least four times yearly.

These criteria are not met.  The medical evidence does not 
indicate that the veteran was anemic; the July 2001 VA 
examination report, to the contrary, shows that he was 
specifically found not to exhibit the pallor that would 
indicate anemia.  As regards weight loss, review of medical 
records dated between September 1999 and January 2003 show 
that the veteran's weight was 225 pounds in September 1999, 
fluctuated between 225 pounds and 232 pounds between October 
1999 and July 2000, dropped to 210 pounds in August 2000 
following colon surgery, rose to 224 pounds in April 2002, 
and was 213 pounds as of January 2003.  While these data 
reflect minor weight fluctuations, the change in weight 
demonstrated by the veteran from his heaviest (232 pounds) to 
his lightest (210) pounds is a change of only 10 percent.  
Such a change in weight has not been characterized by 
competent evidence of record as indicative of impaired 
health.  

Moreover, the symptoms cited by the veteran on examination in 
July 2001 are not described in terms that could be deemed 
incapacitating.  While he described persistent vomiting and 
chronic diarrhea, he does not indicate that his symptoms were 
productive of any incapacitating episode that lasted 10 days 
in duration.  Likewise, the other medical evidence does not 
demonstrate that he experiences any incapacitating episodes, 
particularly of such length and severity.

In brief, the evidence supports the assignment of a 20 
percent rating for duodenal ulcer disease with gastritis.  
The preponderance of the evidence, however, does not 
demonstrate that a rating in excess of 20 percent can be 
assigned.




ORDER

An increased rating of 20 percent, but not greater than 20 
percent, for duodenal ulcer disease with gastritis is 
granted, subject to the laws and regulations governing the 
disbursement of VA compensation.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


